. In an action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Kings County, dated April 5, 1960, granting plaintiffs’ motion: (a) to vacate the dismissal of the action under rule 302 of the Rules of Civil Practice, and (b) to restore the action to the Trial Term Reserve Calendar. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Christ, Pette and Brennan, JJ., concur; Beldock, J., dissents and votes to reverse the order and to deny the motion.